          Case 6:19-mj-00041-JDP Document 10 Filed 08/13/20 Page 1 of 3


 1   HEATHER E. WILLIAMS, CA SBN #122664
     Federal Defender
 2   BENJAMIN A. GERSON, NY BAR #5505144
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorney for Defendant
     CHAIM YOSEF HORWITZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                   Case No. 6:19-mj-00041-JDP
12                     Plaintiff,                 STIPULATION TO VACATE
                                                  REVIEW HEARING AND TERMINATE
13    vs.                                         PROBATION; ORDER
14    CHAIM YOSEF HORWITZ,
15                     Defendant.
16
17            The parties, through their respective counsel, Sean Anderson, Acting Legal Officer,
18   Yosemite National Park, counsel for the government, and Benjamin A. Gerson, Assistant Federal
19   Defender, counsel for the defendant, Chaim Yosef Horwitz, hereby stipulate and jointly move
20   this Court to vacate the review hearing currently calendared for August 12, 2020 and terminate
21   probation.
22            On July 9, 2019, the Honorable Jeremy D. Peterson sentenced Mr. Horwitz to a term of
23   12 months unsupervised probation, complete 25 hours of community service and to pay fine and
24   special assessment totaling $150.00.    Mr. Horwitz is in compliance with all terms of his
25   probation. The undersigned defense counsel respectfully moves the court to vacate the review
26   hearing and terminate Mr. Horwitz’s term of probation. The government does not object.
27   //
28   //
       Case 6:19-mj-00041-JDP Document 10 Filed 08/13/20 Page 2 of 3


 1                                      Respectfully submitted,
 2
                                        McGREGOR W. SCOTT
 3                                      United States Attorney
 4   Dated: August 11, 2020             /s/ Sean Anderson
                                        SEAN ANDERSON
 5                                      Acting Legal Officer
                                        National Park Service
 6                                      Yosemite National Park
 7
 8                                      HEATHER E. WILLIAMS
                                        Federal Defender
 9
10   Dated: August 11, 2020             /s/ Benjamin A. Gerson
                                        BENJAMIN A. GERSON
11                                      Assistant Federal Defender
                                        Attorney for Defendant
12                                      CHAIM YOSEF HORWITZ
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Horwitz – Stipulation to
     Vacate Review Hearing                 2
       Case 6:19-mj-00041-JDP Document 10 Filed 08/13/20 Page 3 of 3


 1                                                 ORDER
 2            Based on the parties’ joint representation that Mr. Horwitz is in compliance with the
 3   conditions of his probation, the court here by vacates the review hearing in case 6:19-mj-00041-
 4   JDP scheduled for August 12 2020, at 10:00 a.m., and terminates Mr. Horwitz’s term of
 5   probation.
 6
 7   IT IS SO ORDERED.
 8
 9   Dated:       August 12, 2020
                                                           UNITED STATES MAGISTRATE JUDGE
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Horwitz – Stipulation to
     Vacate Review Hearing                             3
